Exhibit 10.1
 
[mipslogo.gif]
 
November 11, 2010




Mr. Fred Weber
 

MIPS Board Compensation


Dear Fred,


The Compensation and Nominating Committee of the Board of Directors of MIPS
Technologies, Inc. (“MIPS”), has recommended your nomination to the MIPS Board
of Directors.  We are pleased to extend this nomination and want to take this
opportunity to outline the compensation you will receive if the Board confirms
your appointment and you accept.


Compensation for the MIPS Board of Directors will include the following:


·  
An annual Board retainer of $25,000 to be paid in quarterly installments in
connection with our quarterly board meetings;



·  
A Board meeting fee of $1,500 for each Board meeting attended (in person or by
telephone);



·  
A Committee meeting fee of $1,000 for each Committee meeting attended (in person
or by telephone).



Subject to authorization and approval of the MIPS Board of Directors, the terms
of this letter and compliance with all applicable federal and state securities
laws, upon joining the Board you will be granted a stock award of $70,000 in
restricted stock units (RSUs) under the terms of the 1998 Long-Term Incentive
Plan, as amended, and the applicable Award Documents.  The RSUs shall vest 50%
after one year and 50% after two years.


Additionally, once you have been a Director for at least six months, you will be
granted at or about the time of the Annual Meeting of Stockholders an annual
renewal award of $35,000 in RSUs that vest 100% after one year, under the terms
of the 1998 Long-Term Incentive Plan, as amended, and the applicable Award
Documents.


Fred, we are looking forward to your giving us the benefit of your wisdom and
time, and for joining forces with the other Board members to assist us in
building a strong and successful company.




Sincerely,


MIPS Technologies, Inc.


/s/ ANTHONY B. HOLBROOK



Anthony B. Holbrook
Chairman of the Board






AGREED TO AND ACCEPTED:






By:  /s/ FRED WEBER_______________________
Name:    Mr. Fred Weber




Date:   November 11, 2010


[letterhead.gif]


 
 

--------------------------------------------------------------------------------

 
